Citation Nr: 1824380	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for anxiety with sleep problems. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, posttraumatic stress disorder (PTSD), and alcohol abuse disorder.     

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected acquired psychiatric disorder.    

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected acquired psychiatric disorder.  




REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to June 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2012 rating decision denied reopening a previously denied claim for service connection for anxiety with sleep problems.  The April 2016 rating decision denied service connection for hypertension, headaches, and sleep apnea.  

By way of background, the issue initially certified to the Board on appeal was the new and material evidence claim.  Upon review of the claims file, and during the pendency of the appeal for this issue, the appeal of three additional service connection issues was separately certified to the Board.  The Board has merged all of the issues into a single appeal and will be taking action on all of the issues herein.   

The Board notes that the Veteran initially filed a claim for service connection for anxiety with sleep problems, which was denied by the RO in July 2009.  However, during the pendency of the appeal, the Veteran has been diagnosed with several psychiatric disorders, including major depressive disorder, anxiety disorder, PTSD, and alcohol abuse disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In light of the holding in Clemons and the psychiatric diagnoses of record, the Board finds that the Veteran's claim for service connection for anxiety with sleep problems should be expanded to include his other diagnoses.

The issues of entitlement to service connection for a headache disorder and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2009 rating decision that denied service connection for anxiety with sleep problems was not timely appealed and became final.

2.  Evidence received since the July 2009 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder.
  
3.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his diagnosed major depressive disorder with anxious distress features and undifferentiated/overlapping alcohol use disorder is related to active service.  

4.  The Veteran's hypertension did not manifest in service or within one year of separation and is not otherwise etiologically related to any disease, injury, or event that occurred during service.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).    

2.  Evidence received since the July 2009 rating decision is both new and material and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder with anxious distress features and undifferentiated/overlapping alcohol use disorder, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).      
  
4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; therefore, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Manio v. Derwinksi, 1 Vet. App. 140, 145 (1991).

New evidence is evidence not previously submitted to agency decisionmakers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a low one.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.  See id. at 117-18.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

The last prior final denial of the claim for service connection for anxiety with sleep problems was a July 2009 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Therefore, the Board looks to the evidence submitted since July 2009 for new and material evidence.  

When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In the July 2009 rating decision, the RO noted that the Veteran's service treatment records were silent as to diagnosis, complaint, or treatment of anxiety or problems with sleep, and the evidence of record did not otherwise show that his anxiety and sleep problems were related to service.  As such, the claim was denied due to the lack of evidence showing the Veteran's condition was incurred in or caused by military service.  

The evidence received since July 2009 consists of a December 2016 medical examination and opinion by a private doctor, which provides a positive nexus between the Veteran's psychiatric disorder and his military service.  As this evidence was not of record at the time of the July 2009 denial and it relates to an unestablished fact necessary to substantiate the claim, the Board finds the evidence to be both new and material.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.  Accordingly, the claim for entitlement to service connection for anxiety with sleep problems is reopened.

III.  Service Connection Claims 

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, PTSD, and alcohol abuse disorder.  The Veteran contends that he developed anxiety and started self-medicating with alcohol after a stressful incident that occurred while he was stationed at the Korean Demilitarized Zone (DMZ).  The Veteran asserts that while on guard duty at the DMZ a balloon landed near him with a note attached that said, "Go home Yankee, this is not your war."  The Veteran feared that it was a bomb and that he was going to be killed.  After this incident, the Veteran has stated that he began having anxiety attacks and trouble sleeping.  He has stated that he began consuming alcohol as a way to cope with his constant fear and anxiety.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of any psychiatric disorder during service.  At his June 1984 separation examination, the Veteran denied a history of depression, excessive worry, nervous trouble, or frequent trouble sleeping.  However, service personnel records show that the Veteran was given a general discharge from the Army due to failed rehabilitation for alcohol abuse.          

Post-service VA medical records show that the Veteran has undergone continuous mental health treatment, beginning in 2007, to the present.  The earliest diagnosis of record is found in a December 2007 VA mental health consultation note, in which the Veteran was given a diagnosis of anxiety disorder.  Since then, the Veteran has also been diagnosed with major depressive disorder, PTSD, and alcohol abuse disorder.  He regularly takes prescribed medications for his psychiatric disorders.  The Veteran has been hospitalized for in-patient mental health treatment on three occasions, in August 2012, April 2014, and February 2015, after exhibiting suicidal and homicidal ideation, depression, and alcohol-abuse relapse.  He was also hospitalized in March 2015 for an in-patient rehabilitation program for his alcohol abuse disorder.  During the period on appeal, the Veteran has consistently reported the following symptoms to his VA providers: poor sleep, frequent nightmares, feelings of anxiety, helplessness, irritability, and rage, and occasional suicidal and homicidal ideation with no plan or intent.  

The Veteran has never been afforded a VA mental health examination or medical opinion regarding whether his acquired psychiatric disorder is related to military service.  Further, none of his VA providers have provided an opinion on the matter.  However, the Veteran has consistently reported to his VA providers that his symptoms began in-service with the incident described above at the DMZ.  The Board notes that the Veteran's lay assertions are supported by buddy statements submitted by his sister, nephew, and childhood friend.  The buddy statements indicate that the Veteran was sociable, outgoing, and active prior to service.  He rarely drank and did not exhibit any signs of mental illness.  However, his family and childhood friend concur that the Veteran drastically changed during service and after discharge.  They state that the Veteran became depressed, distant, frustrated, avoided people and crowds, and he began drinking heavily.  They agree that these problems have continued to the present day.  

In December 2016, the Veteran submitted a disability benefits questionnaire and medical opinion provided by a private psychologist, Dr. W.  After fully reviewing the Veteran's claims file and conducting an interview with the Veteran, Dr. W. diagnosed the Veteran with major depressive disorder with anxious features and undifferentiated/overlapping alcohol use disorder as a form of self-medicating.  Dr. W. ultimately concluded that it is at least as likely as not that the Veteran's psychiatric disorder began during service and that it has continued uninterrupted through the present.  He cited to evidence-based scholarly research to support his conclusion.  The Board finds that the medical opinion evidence is sufficient to decide the Veteran's claim as the private opinion was provided by a psychologist based on an account of the Veteran's medical history, citation to medical literature as it is related to the facts of the Veteran's case, and other pertinent evidence, and a rationale for the conclusion.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board finds that the medical opinion is competent and credible. There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's current acquired psychiatric disorder manifested during active duty service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder with anxious distress features and undifferentiated/overlapping alcohol use disorder, have been met and the appeal is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Hypertension 

The Veteran seeks service connection for hypertension.  As noted above, the first element of service connection requires medical evidence of a present disability.  Post-service VA medical records show that the Veteran was diagnosed with hypertension in December 2008.  It is currently controlled with the regular use of medication.  The issue that remains in dispute is whether the Veteran's hypertension is etiologically related to any illness, injury, or event that occurred in service, or, alternatively, whether it sufficiently manifested within the presumptive period.

Based on a careful review of all of the subjective and clinical evidence of record, the Board finds that the preponderance of the evidence weighs against finding the Veteran's hypertension had its onset in service, as a result of service, or manifested to a compensable degree within one year of separation from service.  

In this regard, the Board notes that the Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnosis of high blood pressure or hypertension.  At his June 1984 separation examination, the Veteran was found to have a clinically normal heart and vascular system, and he denied a history of high or low blood pressure.         
 
The Board also notes that none of the Veteran's post-service medical records contained in the claims file link the Veteran's hypertension to his military service, nor have the Veteran's treating physicians suggested that such a link exists.  Thus, the record is void of any evidence which would support a finding that the Veteran's hypertension was incurred in or caused by service.  

The Veteran's post-service medical records also do not show compensable manifestations of hypertension within one year of separation of service, nor do they show any continuity of symptomatology from his time in service until the present.  The earliest record of a diagnosis of hypertension is in December 2008, nearly 24 years after service.  This time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, the Veteran himself has not stated that his hypertension began while in service nor has he indicated what in-service incident his hypertension is related to.  The Board finds it noteworthy that the Veteran has not presented or identified any other medical evidence that supports his claim for service connection for hypertension, on either a direct or presumptive basis. 

Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for hypertension.  Because the evidence fails to establish that the Veteran's hypertension was incurred in or caused by military service, or manifested to a compensable degree within one year of separation, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder with anxious distress features and undifferentiated/overlapping alcohol use disorder, is granted.     

Service connection for hypertension is denied.  





REMAND

Although further delay is regrettable, the Board finds that the remaining issues on appeal require additional development prior to appellate review. 

The Veteran seeks service connection for a headache disorder and obstructive sleep apnea, which he contends are directly related to his active service.  In May 2017, the Veteran's representative submitted additional medical evidence which raised the issue of service connection on a secondary basis in regards to the Veteran's now service-connected acquired psychiatric disorder.  When a theory of entitlement is raised by the record, the Board must consider it.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  In light of this, the Board has recharacterized the Veteran's remaining service connection claims, as reflected on the title page, and on remand, the VA opinions requested must address the issue of secondary service connection.            

First, the Board notes that the Veteran was diagnosed with headache syndrome at a VA medical examination in April 2016.  Prior to this, there are only two notations in the Veteran's claims file showing complaints of headaches.  A November 1983 service treatment record shows that the Veteran presented for medical care with complaints of a headache on the left side of his face that had lasted 24 hours in duration.  A February 2016 VA medical record shows that the Veteran reported to a VA clinician that he had started to have headaches "about a month ago."  

As noted above, the Veteran underwent a VA examination in April 2016 for his headache disorder.  During the examination the Veteran reported that his frontal headaches had begun a year prior and occur approximately twice a week.  The VA examiner determined that it is less likely than not that the Veteran's headache syndrome was incurred in or caused by military service.  The examiner rationalized that there is no documentation or chronicity of headaches in the Veteran's service treatment records or post-service medical records, which weighs against the existence of any chronic disabling condition or a nexus back to any in-service event.                       

In May 2017, the Veteran submitted a disability benefits questionnaire completed by a private physician, Dr. S.  During an interview with Dr. S., the Veteran reported experiencing headaches since his time in military service, which have continued uninterrupted to the present.  He reported these headaches occur every other day, with weekly headaches severe enough to become incapacitating.  The Veteran also reported that his headaches are brought on by periods of psychological stress and poor sleep, and are further aggravated by daytime fatigue and physical activity.  After interviewing the Veteran and thoroughly reviewing his claims file and medical history, Dr. S. concluded that the Veteran's headaches are more likely than not caused and permanently aggravated by his depression and obstructive sleep apnea.  The only supporting rationale offered was citation to medical literature which supported a correlation between headaches and psychological distress, such as depression and anxiety, as well as with poor sleep, obstructive sleep apnea, and persistent fatigue.            

The Board does not find either of the abovementioned medical opinions to be adequate.  The April 2016 VA examiner did not address the November 1983 in-service complaint of headache.  Further, there is no opinion as to secondary service connection as it had not yet been raised by the Veteran.  The opinion provided by the May 2017 physician is also inadequate as the physician only broadly noted that medical literature supports a relationship between headaches and psychiatric disorders, without applying these findings to the specific facts of the Veteran's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, and sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board finds that a VA examination and medical opinion is necessary to render an informed decision on the claim. Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009). Therefore, the Board finds that remand is necessary to obtain a VA examination and medical opinion that adequately considers the Veteran's full medical history and theories of entitlement, as well as attempts to reconcile the conflicting medical opinions of record.  The opinion should specifically address the November 1983 in-service complaint of headache, as well as the medical literature cited by the May 2017 physician.        

Next, the Board notes that the Veteran underwent a VA sleep study and was subsequently diagnosed with obstructive sleep apnea in January 2016.  In May 2017, the Veteran submitted a disability benefits questionnaire completed by the same private physician as noted above, Dr. S.  During the interview, the Veteran reported a several-year history of loud snoring, difficulty staying asleep, breathing pauses during sleep, irritability, diminished concentration, persistent daytime fatigue, and morning headaches.  Following a thorough review of the Veteran's claims file and medical history, Dr. S. concluded that the Veteran's obstructive sleep apnea is more likely than not caused and permanently aggravated by his depression.  The only supporting rationale offered was citation to a medical journal that showed that patients with depression were five times more likely to develop obstructive sleep apnea.  Although favorable to the Veteran, the Board does not find this opinion adequate as it only broadly concluded that there may be a relationship between psychiatric disorders and obstructive sleep apnea, without relating this finding to the specific facts of the Veteran's case. The Board finds that a VA examination and medical opinion is necessary to render an informed decision on the claim. Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).   Therefore, on remand, VA examination and medical opinion should be obtained that adequately considers the Veteran's full medical history, theories of entitlement, and contains a complete supporting rationale for its findings.       

In addition, VA has not yet notified the Veteran as to the elements of substantiating a claim for service connection on a secondary basis under 38 C.F.R. § 3.310.  On remand, proper notice must be given to the Veteran and he should be afforded the opportunity to submit any additional evidence in support of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice in regard to his claims for service connection on a secondary basis.   

2.  Obtain a VA medical opinion from a qualified medical professional assessing the nature and etiology of the Veteran's headache disorder.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder was incurred in or caused by an in-service injury, illness, or event?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder is caused by his service-connected acquired psychiatric disorder?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder is aggravated (permanently increased in severity beyond its natural progression) by his service-connected acquired psychiatric disorder?

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The requested opinion must specifically address, and attempt to reconcile, the evidence of record, to include: the Veteran's lay statements, the November 1983 in-service complaint of headache, the April 2016 and May 2017 medical opinions, and the medical literature cited by the May 2017 physician.  

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

3.  Obtain a VA medical opinion from a qualified medical professional assessing the nature and etiology of the Veteran's obstructive sleep apnea.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was incurred in or caused by an in-service injury, illness, or event?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is caused by his service-connected acquired psychiatric disorder?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is aggravated (permanently increased in severity beyond its natural progression) by his service-connected acquired psychiatric disorder?

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The requested opinion must specifically address, and attempt to reconcile, the evidence of record, to include: the Veteran's lay statements, the May 2017 medical opinion, and the medical literature cited by the May 2017 physician.  

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

4.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


